    UNITED STATES BANKRUPTCY COURT
    District of New Jersey



    Albert Russo
    Cn 4853
    Trenton, NJ 08650
                                                                                Order Filed on May 10, 2019
    (609) 587-6888                                                                        by Clerk
    Standing Chapter 13 Trustee                                                   U.S. Bankruptcy Court
                                                                                  District of New Jersey

    In re:
                                                           Case No.: 18-31826 / CMG

                                                           Hearing Date: 04/17/2019
       Maureen Gilligo

                                                           Judge: Christine M. Gravelle
                                    Debtor(s)
                                                           Chapter: 13




                                  ORDER CONFIRMING CHAPTER 13 PLAN

   The relief set forth on the following pages, numbered two (2) through three (3) is ORDERED.




DATED: May 10, 2019
The plan of the debtor having been proposed to creditors, and a hearing having been held on the

confirmation of such plan, and it appearing that the applicable provisions of the Bankruptcy Code

have been complied with; and for good cause shown, it is


ORDERED that the plan of the above named debtor, dated 03/28/2019, or the last amended plan

of the debtor be and it is hereby confirmed.             The Standing Trustee shall make payments in
accordance with 11 U.S.C. § 1326 with funds received from the debtor.


ORDERED that the plan of the debtor is confirmed to pay the Standing Trustee for a period of

60 months.


ORDERED that the debtor shall pay the Standing Trustee, Albert Russo, based upon the

following schedule, which payments shall include commission and expenses of the Standing

Trustee in accordance with 28 U.S.C. § 586:

                           $1,350.00 PAID TO DATE

                           $280.00 for 55 months beginning 5/1/2019


ORDERED that the case is confirmed with a calculated plan funding of $16,750.00. General

unsecured creditors are scheduled to receive a pro-rata dividend of funds available.



ORDERED         that the Standing Trustee shall be authorized to submit, ex-parte, an Amended

Confirming Order, if required, subsequent to the passage of the claims bar date(s) provided under

Fed. R. Bank. P. 3002.



ORDERED that the debtor's attorney be and hereby is allowed a fee pursuant to the filed

2016(b) Statement.       Any unpaid balance of the allowed fee shall be paid to said attorney through

the Chapter 13 plan by the Standing Trustee.
ORDERED that if the debtor should fail to make plan payments or fail to comply with other

plan provisions for a period of more than 30 days, the Standing Trustee may file, with the Court

and serve upon the Debtor and Debtor's Counsel, a Certification of Non-Receipt of Payment and
request that the debtor's case be dismissed.          The debtor shall have fourteen (14) days within
which to file with the Court and serve upon the Trustee a written objection to such Certification.


ORDERED that to the extent Section 7 of the debtor's plan contains motions to avoid judicial

liens under 11 U.S.C. § 522(f) and/or to avoid liens and reclassify claims in whole or in part,

such motions are hereby granted, except as specified below:
NO EXCEPTIONS



ORDERED that upon completion of the plan, affected secured creditors shall take all steps

necessary to remove of record any lien or portion of any lien discharged.


ORDERED that the Standing Trustee is not authorized to pay post-petition claims filed pursuant

to 11 U.S.C. § 1305(a).



ORDERED that if the debtor has provided for a creditor to be paid in the plan and no Proof of

Claim is filed by such creditor before expiration of the applicable bar date, the debtor, pursuant

to F.R.B.P. 3004, must file a Proof of Claim on behalf of the creditor within 30 days of the

expiration of the applicable bar date.       If the time period pursuant to F.R.B.P. 3004 has expired,

the debtor must file a Proof of Claim on behalf of the creditor and file a motion to allow the

Trustee to pay the late filed claim, or the debtor may obtain a Consent Order with the creditor

authorizing the Trustee to pay an amount certain in the plan.




Order Confirming Chapter 13 Plan                                                                     Page 3 of 3
